18-13979-mg           Doc 9      Filed 01/04/19        Entered 01/04/19 09:18:27     Main Document
                                                       Pg 1 of 2




    UNITED STATES BANKRUPTCY COURT
    SOUTHERN DISTRICT OF NEW YORK
    ---------------------------------------------------------------x
                                                                   :
                                                                   :
                       th
            In Re: 5 Street Parking, LLC                           :   Chapter 11 Case No. 18-13979
                                                                   :
    ---------------------------------------------------------------x
 
 
 
                                AMENDED ORDER SCHEDULING INITIAL
                                       CASE CONFERENCE

 
                     5th Street Parking, LLC (the "Debtor ") having filed a petition for

    reorganization under chapter 11 of the Bankruptcy Code on December 7, 2018, and the Court

    having determined that a case management conference will aid in the efficient conduct of the

    case, it is



                     ORDERED, pursuant to 11 U.S.C. § 105(d), that an initial case management

    conference will be conducted by the undersigned Bankruptcy Judge in Room 523, United

    States Bankruptcy Court, One Bowling Green, New York, New York 10004 on February 13,

    2019 at 11:00 AM, or as soon thereafter as counsel may be heard, to consider the efficient

    administration of the case, which may include, inter alia, such topics as retention of

    professionals, creation of a committee to review budget and fee requests, use of alternative

    dispute resolution, timetables, and scheduling of additional case management conferences; and

    it is further
18-13979-mg                  Doc 9            Filed 01/04/19                 Entered 01/04/19 09:18:27                             Main Document
                                                                             Pg 2 of 2


                              ORDERED, that the Debtor shall give notice by mail of this order at least

    seven days prior to the scheduled conference to each committee appointed to serve in the case

    pursuant to 11 U.S.C. § 1102 (or, if no committee has been appointed, to the holders of the 10

    largest unsecured claims), the holders of the five (5) largest secured claims, any post-petition

    lender to the Debtor, and the United States Trustee, and shall promptly file proof of service of

    such notice with the Clerk of the Court.



    Dated: January 4, 2019
           New York, New York
 
 
 
                                                                                                                   /s/Martin   Glenn
                                                                                  UNITED STATES BANKRUPTCY JUDGE
 
